 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlbertson's, Inc. and Local 455. United Food andCommercial Workers International Union, AFL-CIO.' Case 23 CA 6675July 10, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBI:RS PENEL. IA)ANt) TRUESDAI.EOn March 27, 1979, Administrative Law JudgeRoger B. Holmes issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief', and the General Counsel fileda brief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings2andconclusions of the Administrative Law Judge, exceptas modified herein.We agree with the Administrative Law Judge's dis-missal of the complaint allegations that Respondentviolated Section 8(a)(3) and ( I ) of the Act by its ter-mination of Ortiz. However, we do not agree with hisfinding of a violation of Section 8(a)(I) in that Re-spondent maintained an overly broad no-solicitationrule.No violation relating to Respondent's no-solicita-tion rule was alleged in the complaint, and no motionto amend the complaint was made. The existence of ano-solicitation rule was first introduced at the hearingby the General Counsel through the testimony of wit-ness Alvarez as background evidence for the purposeof demonstrating union animus in connection withthe complaint allegations of the unlawful discharge ofOrtiz. Neither copies of the rule nor the exact word-ing thereof was ever introduced into evidence. Thus,Respondent was never put on notice with respect toany violation of this nature. In these circumstances,we find that the matter was not fully litigated.Moreover, we note that in his brief to the Adminis-trative Law Judge counsel for the General CounselI The name of the Union herein has been changed to reflect the new nameresulting from the June 7, 1979, merger of Retail Clerks International Unionand Amalgamated Meatcutters and Butcher Workmen of North America.2 In sec. III, B,. par. 19, of the Decision, the Administrative L.aw Judgenoted that alleged discriminatee Ortiz gave false testimony at the hearingherein and recommended that the Board refer this matter to the "appropri-ate governmental authorities." After careful consideration, we have decidedto take no further action.specifically states that he was not seeking a findingwith respect to the rule. This is unlike the situation inAlexander Dawson, Inc. d/h/a Alexander's Restaurantand Lounge,3which was relied upon by the Adminis-trative Law Judge. In that case the General Counseldid not go so far as to affirmatively disclaim his intentto urge the finding of' a violation. Section 3(d) of theAct provides that the General Counsel "shall havefinal authority, on behalf of the Board, in respect ofthe investigation of charges and issuance of com-plaints under section 10, and in respect of the pros-ecution of such complaints before the Board ... ."Thus, where the General Counsel has clearly indi-cated his intention not to urge a particular violation,as in the instant case, the Board has no authority toamend the complaint or find a violation. Accordingly.we shall order that the complaint herein be dismissed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is, dismissed in its entirety.'228 NI.RB 165 (1977).DECISIONRo(iE R B. Ho.Mt:S. Administrative l.aw Judge: The un-fair labor practice charge in this proceeding was filed onAugust 12. 1977. by Retail Clerks Union Local 455. char-tered by Retail Clerks International Association, Al.CIO, herein called the Union.The Regional Director for Region 23 of the National La-bor Relations Board, herein called the Board, who was act-ing on behalf of the General Counsel of the Board, issuedon September 28, 1977, a complaint and notice of hearingagainst Albertson's. Inc., herein called Respondent.The General Counsel's complaint alleges that Respon-dent has engaged in unfair labor practices within the mean-ing of Section 8(a)(l) and (3) of the National Labor Rela-tions Act, as amended, herein called the Act. Specifically,the General Counsel makes two contentions with regard tothe termination of John Ortiz on or about July 9, 1977. Oneallegation is that Respondent discharged Ortiz because Or-tiz engaged in union or other protected concerted activities,and thereby, the General Counsel alleges, Respondent vio-lated Section 8(a)(l) and (3) of the Act. A second conten-tion by the General Counsel is that Respondent dischargedOrtiz, in part, because Ortiz refused on or about July 8,1977, to sign a written warning for stocking mispriced mer-chandise unless Respondent also issued a written warningto Bill Garvin, an Anglo or Caucasian employee, for alleg-edly stocking mispriced merchandise a few days earlier. Asto that allegation, the General Counsel contends that Re-spondent thereby violated Section 8(a)( I1) of the Act.Respondent filed an answer to the General Counsel'scomplaint and denied the commission of the alleged unfair243 NLRB No. 60362 AIBEIRTSON'S, IN('.labor practices. Thereafter, counsel for the General Counselfled a pretrial motion requesting that paragraphs 8 and 9 of'the General Counsel's complaint be deemed to be admittedto be true based on the General Counsel's contention thatRespondent's answer failed to comply with the require-ments set forth in Section 102.20 of the Board's Rules andRegulations. Respondent filed an opposition to the GeneralCounsel's pretrial motion, and the General Counsel alsofiled a response to Respondent's opposition.Administrative Law Judge Charles W. Schneider issuedan Order on January 20, 1978, in which he found that Re-spondent's answer was deficient in responding to the allega-tions contained in paragraphs 8 and 9 of the General Coun-sel's complaint. Administrative Law Judge Schneidergranted Respondent an opportunity to amend its answer toparagraphs 8 and 9 of the General Counsel's complaint.and in the event that a proper answer was not filed, theallegations of those two paragraphs were deemed to be ad-mitted to be true. Thereafter, Respondent did not amend itsanswer to the General Counsel's complaint. Accordingly,the allegations in paragraphs 8 and 9 of the General Coun-sel's complaint are found to be true. They state:8. On or about July 8, 1977, John M. Ortiz, in refus-ing to sign the written warning referred to above inparagraph 7, protested that he would not sign thewarning unless Respondent issued a written warning toBill Garvin, an Anglo or Caucasian employee, for, al-legedly, stocking mispriced merchandise a few daysearlier.9. On or about July 8, 1977, Respondent, by andthrough Grocery Third Man Williams, following JohnM. Ortiz' refusal to sign the warning as describedabove in paragraph 8, told Ortiz that the matter wasforgotten and to return to work.The hearing was held before me on January 15, 1979, atCorpus Christi. Texas. The time for filing briefs was set forFebruary 20, 1979, Briefs were received from the counselfor the General Counsel and the attorneys for Respondent.FINDINGS OF FACTI. JURISDICTIONRespondent is a Delaware corporation with its principaloffice located in Boise, Idaho. Respondent is engaged inselling drugs and groceries at various retail facilities inTexas and in other States, including a store located in Cor-pus Christi, Texas.During the 12-month period preceding the issuance ofthe General Counsel's complaint, Respondent received to-tal gross revenue in excess of $500,000. During the sameperiod of time, Respondent purchased goods valued in ex-cess of $50,000 from firms which shipped such goods frompoints outside the State of Texas directly to Respondent atpoints located within the State of Texas.Upon the foregoing facts, and the entire record herein. Ifind that Respondent has been, at all times material herein,an employer engaged in commerce and in a business affect-ing commerce within the meaning of Section 2(6) and (7) ofthe Act.11. 111 1 ABOR O)R(iANIZAII(N INV()OI I)It was stipulated at the hearing that the Union has been,at all times material herein. a labor organization within themeaning of Section 2(5) of the Act. Based upon the forego-ing. and the entire record in this case. I find that fact to beso.111. t11 All.(iEFI) UNFAIR ABOR PRA( ('ISA. 7The f"itnessevIn alphabetical order by their last names, the followingeight persons appeared as witnesses at the hearing in thisproceeding:Frank .41are:, Jr., was employed as a night stocker bhRespondent for about 3 or 4 months. Alvarez Xwas termi-nated by Respondent around the first part of August 1977.Subsequently, an unfair labor practice charge was filed. onJanuary 31. 1978, with regard to his termination, but thecharge was withdrawn 3 days later, on February 3. 1978. Atthe time of the hearing, Alvarez was a student at Del MarTech in Corpus Christi.Gilbert Barrera has been an organizer for over 5 years forthe Retail Clerks International Association. Barrera worksout of the International Union's division office located inDallas, Texas. That division office of the InternationalUnion covers a nine-state area.Eddie Franco was employed by Respondent for about 5years until March or April 1978. During his employment heheld various positions with Respondent, and at one time hewas a candidate for the position of third man in the grocerydepartment, which position was given to Nolte.Doug Leavitt was employed as an assistant to a real estateappraiser in Fort Worth, Texas, at the time of the hearing.From April 1976 through August 1977, Leavitt occupiedthe position of lobby manager at Respondent's CorpusChristi store. In August 1977 Leavitt was promoted to theposition of assistant drug manager at Respondent's Victo-ria, Texas, store. Ile quit that position in September 1978and assumed his present occupation.Weldon Stephen V'ol/e occupied the position of third manin the grocery department at Respondent's Corpus Christistore. Previously, Nolte had worked as a crew chief. and atthe times material herein Nolte held that position. Amonghis duties as the crew chief was the supervision of the gro-cery stockers who worked on the night stocking crew. As acrew chief, Nolte was the supervisor of Ortiz.John Orti. was hired by Respondent in August 176 as agrocery stocker at the Corpus Christi store. Ortiz workedfor Respondent until he was terminated on July 9. 1977.Ortiz is the alleged discriminatee in this case.Emtmett Williams was employed at the time of the hear-ing in this proceeding by another grocery store as assistantmanager. Previously, Williams had been employed by Re-spondent. from February 1976 to November 1978. At thetimes material herein, Williams occupied the position ofthird man in the grocery department at Respondent's Cor-pus Christi store.Joseph Yeager has been the store director of Respon-dent's Corpus Christi store since February 1976.3h3 I)t ('ISIONS OF NAIIONAI. I.ABOR RELATIONS BOARDB. (Credihilih'Resohltion.One of the issues, among others raised by the parties.involves the credibility of John Ortiz. As noted earlier, theGeneral Counsel contends that Respondent's terminationof Ortiz on July 9. 1977. violated Section 8(a)( I) and (3) ofthe Act. The versions of certain conversations and events tobe related herein, as given by Ortiz in his testimony at thehearing, were disputed in certain significant respects byother witnesses. Thus, in making the findings of fact herein.it has been necessary to consider the credibility of the testi-mony given by Ortiz, as contrasted with the versions ofevents given by other witnesses.The attorneys for the parties have different viewpoints asto whether Ortiz gave false testimony at the hearing. Coun-sel for the General Counsel expressed his view, in part, inhis brief, where he argued:It was also developed at the hearing that Ortiz hadnoted on his Albertson's employment application (REx. I) that he had quit his former place of employ-ment, Model Market, when in fact he had been dis-charged. Ortiz--albeit erroneously--believed that hisprior employment had nothing to do with the instantunfair labor practice charge against Albertson's (TR167). However, Ortiz did not engage in a course ofcovering up adverse information about events that oc-curred at Albertson's. Additionally, he admitted hehad been discharged from Model Market (TR 158).Ortiz exhibited no intention of making a false state-ment about a material fact nor mislead the Adminis-trative Law Judge about a material fact.The attorneys for Respondent argued, in part, in theirbrief:Ortiz proved to be a completely unreliable witness.First, he misstated the reasons why he left his two pre-vious jobs on the Employer's job application. Then, herepeated the falsehoods on the witness stand, underoath. His perjured testimony is a flagrant violation ofhis sworn oath, and an insult to the Board's process.The Employer submits that Ortiz's credibility is com-pletely destroyed, and that his testimony thereforeshould be entirely discredited.The matter of whether Ortiz had quit his employmentwith his previous employer came up during the cross-ex-amination of Ortiz by one of the attorneys fbr Respondent.The "it" in the first question to follow has reference to theapplication for employment with Respondent which Ortizhad made on August 16, 1976:Q. O. K. Now, it says you quit 8 76 for a better job,is that correct?A. Right.Q. O. K. Now, what better job did you quit for?A. Albertson's.Q. O. K. And why did you consider the job atAlbertson's better?A. Because it was a bigger store.Q. Even though you were a supervisor at this otherstore and Albertson's-A. Well. I could have been a manager at ModelMarket and wouldn't have made as much as a stockerfor Albertson's.Q. Did you make more money at Albertson's thanyou did at Model Market?A. Yes.Q. So that was the reason why you quit?A. Right.'The subject matter was brought up once again during thecross-examination of Ortiz by the attorney for Respondent:Q. Well. when you left Model Market to come toAlbertson's. you say you left because you thought itwould be a better job at Albertson's?A. Right.Q. O. K. Why did you think it would be a betterjob? Just the money?A. It's a bigger company.Q. Who was your immediate supervisor at ModelMarket?A. I believe his name was Mr. Pittman.Q. Do you remember his first name?A. I believe it was LIoNd.Q. And did you tell him that you were quitting to goto Albertson's or did you just tell the top man you werequitting?A. I told him I was going to quit.Q. And what did they'say when you told them? Didthey offer you more money or what?A. No.Q. They just said what, "Fine"?A. Yeah, they said O. K. They had another guy nextto me that was going to take over.Q O. K. All right.Mr. Ortiz, you understand, I take it, that you aretestifying here today under oath, is that right?A. Right.Q. O. K. Weren't you fired from Model Market?A. That's a misunderstanding.Q. Were you fired or were you not fired?A. I was fired.Q. All right.MR. LvIEN: Your Honor, at this time I would liketo ask that the case be dismissed, and I would like toask the General Counsel to institute perjury chargesagainst this witness.Thereafter. arguments were made by each one of the at-torneys with regard to the pending motion. After hearingthe arguments advanced by the parties, I denied Respon-dent's motion to dismiss the complaint at that time. I indi-cated that I would listen to any further cross-examinationor redirect examination of Ortiz and that I would want tohave the opportunity to study the record and listen to what-ever further arguments were advanced by the attorneyswith regard to the pending matter.There was further cross-examination of Ortiz by the at-torney for Respondent:Q. (By Mr. Levien) Mr. Ortiz, weren't you dis-charged from Model Market for quote causing a bigdisturbance?364 AI.BERTSON'S. INC(A. What do you mean disturbance?Q. Causing a big disturbance. Wasn't that the write-up on your personnel form?A. I don't know.Q. You don't know?A. What do ou mean by I don't ollow you.Q. Well. why were you fired?A. I don't know. He didn't give me a reason.Q. Hejust fired you?A. Right.Q. Wasn't it because you had a conflict with otherpersonnel?A. Right.Q. And who was it that fired you?A. I believe it was the manager.Q. What was his name?A. Lloyd Pittman, I believe.Q. Lloyd Pittman. Do you know where he lives?A. No, I sure don't.Once again, the subject matter came up during cross-examination of Ortiz, when the following occurred:Q. All right. Mr. Ortiz, why did you tell us today,when I asked you several times, that you had quitModel Market instead of the fact that you were fired?A. I don't see what that has anything to do withthis.Q. Because it didn't have anything to do with it itwas O. K. not to tell the truth?A. That's got nothing to do with Albertson's.Q. So that's the reason?A. Right.Q. O.K.At the conclusion of the redirect examination of Ortiz bythe counsel for the General Counsel, which did not coverthe particular subject matter referred to above, the attorneyfor Respondent renewed his motion concerning institutingperjury charges. At that point I again indicated to the par-ties that I wanted to examine the transcript and listen towhatever arguments the attorneys had to make on the sub-ject. Now that I have had the opportunity to review theentire transcript and consider further the arguments ad-vanced by the attorneys for the parties, I conclude thatOrtiz did give false testimony at this hearing concerning histermination by his previous employer. His stated reason fornot telling the truth about that subject matter was: "I don'tsee what that has anything to do with this." No other expla-nation or excuse was offered by Ortiz. It would not be ap-propriate for me to ignore the foregoing or to fail to recom-mend to the Board that it refer this matter to theappropriate governmental authorities for their consider-ation as to what action to take.Insofar as this proceeding is concerned, I have decidednot to credit and not to place reliance upon any of thetestimony offered by Ortiz at the hearing in this case.Among other things brought out at the hearing, I haveconsidered the fact that Alvarez was terminated by Respon-dent prior to the time of the hearing of this case. In addi-tion, the circumstances which led up to the termination ofAlvarez have also been considered in evaluating the poten-tial bias of Alvarez against Respondent and against Noltein particular. Prior to his termination Alvarez precipitatedan argument with Nolte in the office. The argument tookplace about 4 or 5 a.m. Alvarez questioned Nolte with re-gard to a verbal reprimand which Nolte had given to afemale checker for talking with Alvarez on the sales floorwhile Alvarez was working.During direct examination by the attorney or Respon-dent, Nolte described what took place during his confronta-tion with Alvarez:And after a few minutes I saw that the conversationwasn't going to get anywhere with either of us, and Ijust ignored it and just kept, continued working on mypaper work. He grabbed my pencil out of my hand,broke it and threw it down. I stayed sitting there. Itried to ignore him as much as I could.I felt like it was not a situation for either one of us tobe involved in. And he pushed me once on the leftshoulder, and after he pushed me, when he saw that Ididn't do anything to that. he hit me on the shoulder,at which time I got up and he backed up like hethought I was going to swing on him.I walked past him to the intercom and I paged Mr.Garvin to the office.Alvarez then said to Nolte, "You go ahead and call BillyBoy," and then Alvarez ran out of the office. Nolte reportedthe incident to Yeager, and Yeager terminated Alvarez.I have considered the fact that the testimony given byAlvarez was in significant conflict with the testimony givenby Nolte. For example. Alvarez related a conversationwhich he said took place on the soap and detergent aisle onJuly 9, 1977, with regard to union activities and which im-mediately preceded the termination of Ortiz. In addition,Alvarez gave a different account of his altercation withNolte which led to the termination of Alvarez. According toAlvarez, it was Nolte who had been "pushing me" and"spreading rumors around about me." Moreover, in contra-diction to the testimony given by Yeager, Alvarez statedthat the Company's letter regarding union activities, whichwas introduced into evidence as General Counsel Exhibit 3,was distributed a few days prior to the termination of Ortiz.Over objection voiced by the attorney for Respondent, Ireceived into evidence the pretrial affidavit given by Alvar-ez on August 18. 1977, before Field Examiner Robert Mar-key. The affidavit was offered by counsel for the GeneralCounsel under the provisions of Rule 801(dXI), subpara-graph (b), of the Federal Rules of Evidence. The documentwas received as General Counsel Exhibit 4, and I have readthat affidavit in connection with evaluating the credibilityof Alvarez.I have also considered the fact the Franco gave a descrip-tion of a conversation on the detergent aisle regardingunion activities. At one point Franco placed that conversa-tion as having occurred after the termination of Ortiz, buthe corrected himself later during redirect examination tostate that Ortiz was still an employee at the time.In resolving the credibility issues raised in this proceed-ing, the demeanor of each witness whi'e he was on the wit-ness stand has played a principal role in making such deter-minations. but consideration has also been given to thepositions occupied by the various witnesses at the time of365 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe hearing and their bias and interest in the outcome of theproceedings. The findings of fact to be made herein will bebased primarily on the credited testimony of Yeager andNolte, who were convincing in giving their testimony andwho appeared to be relating the facts accurately and truth-fully.In addition, certain findings of fact will be based uponthe testimony of Alvarez, except to the extent that his testi-mony is in conflict with that given by Yeager and Nolte.Certain findings will rest upon the testimony of Barrera andFranco, except to the extent that Franco's testimony con-flicts with that given by Nolte. I have also relied upon thetestimony given by Leavitt and Williams. The credited tes-timony of the foregoing witnesses will be set forth herein.Of course, in making the findings of fact, consideration hasbeen given to the documentary evidence which was intro-duced by the parties at the hearing.C. The Union Organizational ActivitiesRespondent's Corpus Christi store is a retail drug andgrocery store. It is open 24 hours a day. 7 days a week. InJuly 1977 the Corpus Christi store had about 180 employ-ees. Approximately 50 percent or more of those employeeswere Americans of Mexican heritage.The office in the Corpus Christi store is located upstairsfrom the main floor and at the back of the store. The officearea is enclosed in glass partitions.The Union's organizing campaign began about June 13,1977. among the employees at Respondent's Corpus Christistore. The employees at Respondent's Corpus Christi storewere just one group among Respondent's stores in a three-state area which the Union was attempting to organize.Union Organizer Barrera identified the three States asbeing Texas, Oklahoma, and Louisiana.Barrera was involved in the organizing campaign at theCorpus Christi store for the initial 4 weeks of that cam-paign. In connection with his duties as a union organizer,Barrera prepared weekly reports concerning his "impres-sions of how the campaign was going." The four weeklyreports prepared by Barrera were introduced into evidenceas General Counsel Exhibit 2(a)-(d). Barrera said that hewas assisted during the organizing campaign by employeesFrank Alvarez and John Ortiz.About I week prior to the time that Ortiz was termi-nated, Alvarez got 18 or 19 persons to sign cards for theUnion. Alvarez was the one who introduced Ortiz to UnionRepresentative Barrera.D. Events Prior to July 8, 1977Respondent took the position that Ortiz was dischargedfor insubordination. However Respondent also introducedfour written reprimands which Ortiz had received betweenOctober 27, 1976, and June 21, 1977. (See Resp. Exhs. 2-5.)None of those reprimands was given for insubordination.Respondent has no policy on the number of written repri-mands received by an employee before that employee isdischarged.With regard to this subject matter, the attorneys for theparties entered into the following two stipulations:MR. FLYNN: I believe that counsel for Respondentwill stipulate that there are other employees presentlyemployed at Albertson's and others who were notfired, that is, they quit, who received more writtenwarnings in a shorter and longer period of time thanMr. Ortiz.MR. LVIEN: I believe that the General Counsel willstipulate that there have been other employees whohave been discharged for insubordination with fewerwarnings than Mr. Ortiz received.During cross-examination by the counsel fbr the GeneralCounsel. Nolte acknowledged the occurrence of an incidentinvolving an employee who was identified only by the nameof Happy and who had urinated on the floor at the store.Nolte felt that he had been responsible for that occurrence,and Nolte did not report it to Yeager at that time.Lobby Manager Leavitt described an incident involvingOrtiz which occurred on June 5, 1977. However, the inci-dent was not asserted as a basis for the termination of Ortiz.In fact, the evidence indicates that Leavitt condoned theactions and statements to him by Ortiz that afternoon. Lea-vitt ceased his preparation of termination papers for Ortizand ceased his preparation of a written warning for Ortizafter Ortiz apologized for the incident. Leavitt did tell Ortizthat he was going to verbally notify the other supervisorsabout the incident, which Leavitt did.About 8 or 9 a.m. on June 28, 1977, Nolte was workingon aisle 32. where the canned meats and soups are located.Montell Aldridge, who was the assistant grocery managerat that time, told Nolte to send home a stocker who hadbeen called in to work earlier that night and who wasscheduled to return to work at 3 o'clock that same after-noon.As Aldridge left the aisle. Ortiz spoke up and said that hefelt that it was unfair for Aldridge to send the other em-ployee home early, because Ortiz had worked all night aswell, and Ortiz was tired and wanted to go home and rest.Nolte was about 16 to 20 feet away from Ortiz at the time,but he heard Ortiz' comment. A customer was about 12 feetaway from Ortiz. Nolte said that he did not say anything toOrtiz at that particular time, "because I didn't feel like thesales floor was the place nor the time to get involved into adiscussion of this nature."The next day, June 29, 1977, Nolte spoke to Yeager re-garding the incident with Ortiz. Yeager inquired when Ortizwas scheduled to return to work. Nolte checked the sched-ule and advised that Ortiz was scheduled to return at 3o'clock that afternoon.Shortly after 3 p.m., Yeager, Grocery Manager Grant,and Nolte met in the office. Nolte was asked to repeat whathad happened. Nolte did so and also told Yeager and Grantabout other incidents involving Ortiz where Ortiz had notfollowed instructions.Ortiz was called into the meeting. Yeager spoke to Ortizabout his attitude toward his job, the Company, his super-visors, and his job performance. Ortiz inquired as to whocould criticize the judgments and performance of Nolte andAldridge. Yeager responded that it was up to their superiorsto judge the job that Nolte and Aldridge were doing, butthat was not the issue. Instead. the issue was Ortiz' perform-ance.366 ALBERTSON'S INC.Yeager gave Ortiz a verbal warning at that time. Noltetestified: "He told Mr. Ortiz that if he had any more prob-lems with backtalk to myself and to Mr. Aldridge, that if hewas belligerent, that he would be terminated, that his jobwas on the line."E. The Events on Julv 8, 1977About 5 a.m. on July 8, 1977. the grocery stockers werestocking aisle 16, where the canned juices and canned vege-tables are located. Earlier that night Nolte had instructedall the stockers that if there were any mispriced items, theyshould set those items to the side of the aisle. and theywould come back and change the prices when they hadfinished stocking. Nolte had come across two cases of thesame item which were mispriced. He recalled that theywere 46-ounce cans ofjuice. Nolte set those two cases to theside of the aisle up against the shelving, and then he contin-ued with other work.Nolte instructed some stockers to go to other aisles. andhe instructed Ortiz to finish stocking the aisle on which hewas working and then go burn some trash. Later, whenNolte returned to the aisle to check on the work of thestockers, he noticed that the two cases which he had setaside to have the price corrected had been placed on theshelves. Nolte observed that it was the location where Ortizhad been stocking.According to Nolte. the stocking of mispriced items hap-pens "quite often." However. Nolte said that the stockerswere trained to compare the price on the merchandise theywere stocking with the price of merchandise which was al-ready on the shelf and with the price shown on the shelftags for that item.When Ortiz returned from burning the trash. Nolte sawhim in the center aisle and asked Ortiz if he had stocked theitem. Ortiz said "Yes." Nolte asked Ortiz if he had stockedthe other cases, and he again responded "Yes." Nolte in-structed Ortiz to pull the items off of the shelves and correctthe prices and then finish burning the trash.Nolte then went upstairs to the office and prepared awritten reprimand for Ortiz. He next called Ortiz into theoffice and showed him the reprimand. Ortiz wanted toknow why Nolte had not written up Bill Garvin for stock-ing a mispriced item 2 or 3 days earlier. Nolte testified dur-ing direct examination by the attorney for Respondent:"When I explained to him why I hadn't written up Mr.Garvin, he got angry with me and started yelling, andsomewhere in that time a shouting match, so to speak, be-gan between us."At the hearing Nolte explained that Garvin had beenstocking an item, and about halfway through the case. Gar-vin caught the mistake. Garvin pulled the items from theshelf and corrected them. Nolte said that he and the stock-ers were aware of that because Garvin had called down theaisle for a "Magic Marker" in order to change the price ofthe merchandise.In the office Ortiz told Nolte that he wanted to talk withAldridge. Nolte told him that they were both aware of thefact that Aldridge was at home, since Aldridge had workeduntil midnight. Nolte told Ortiz that he would call Wil-liams, who was the third man in the grocery department atthat time. When Williams arrived in the office Ortiz toldhim that Nolte had not written up Garvin, and if Nolteexpected Ortiz to sign the written reprimand, then Nolteneeded to reprimand Garvin. Nolte recalled asking Ortiz tolower his voice during the course of the conversation, butOrtiz did not do so. Nolte described Ortiz as shouting athim and using profanity. During cross-examination by thecounsel for the General Counsel, Nolte acknowledged thatit was quite likely that Nolte used profanity also.After Williams read the warning notice he conclude thatthere was no point in writing up Ortiz for that incident,because Williams felt there was no way to prove that Ortizwas not going to return and change the price of the items.In addition. at the hearing Williams further pointed to Or-tiz' "violent behavior that was demonstrated to me at thattime ..... Therefore, Williams decided to tear up the rep-rimand, and Williams told Ortiz to go back to work and toforget about it.After Ortiz left the office Nolte informed Williams aboutthe meeting which had taken place the previous weekamong Ortiz, Yeager, Grant, and Nolte. Nolte told Wil-liams that Yeager had told Ortiz that if Ortiz gave them anymore trouble or backtalk, Ortiz would be terminated. Wil-liams told Nolte that he would talk with Yeager regardingit.Before leaving the store during the morning of July 8.1977, Nolte went to Yeager's office. However. Nolte ob-served that Yeager's door was shut and that there was asalesman in his office. Nolte did not want to interrupt them,so he did not speak with Yeager at that time.When Yeager arrived at the store in the morning of July8. 1977, Williams reported to Yeager regarding the incidentwith Ortiz which had occurred earlier that day. As a resultof what Williams told Yeager. Yeager wanted to verify thematter with Nolte. Ilowever. Yeager discovered that Noltehad left the store by that point in time. Therefore. Yeagerdid not speak with Nolte until the next morning, Saturday,July 9. 1977.F. The( Etvents on Jilu' 9, 977Yeager came into Respondent's store around 6:30 a.m.on July 9. 1977. Yeager spoke with Nolte about 6:30 or 7o'clock that morning. They talked near the check standarea. Yeager asked Nolte about the incident involving Ortizwhich had occurred the day before. After talking withNolte, Yeager told Nolte to go hack to work, and whenYeager could get upstairs, he would call Nolte upstairs. Ac-cording to Yeager. after he had talked with Nolte. "I de-cided to go ahead and terminate John."During the examination of Yeager by the counsel for theGeneral Counsel pursuant to Rule 61 I(c) of the FederalRules of Evidence. the following took place with regard toYeager's decision to terminate Ortiz:Q. Did you make that decision at around 6:30 or 7that morning?A. I guess I more or less verified the decision in mymind at that time.Subsequently. during the cross-examination of Yeager bythe counsel for the General Counsel, the following tookplace:367 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Now, when you made the decision to terminateMr. Ortiz, about what time was it?A. Well. on the morning of the 9th I came in, Iguess, about, probably about 6:30 when I talked toSteve up front is when I confirmed the decision.From what I had heard from Emmett Williams theday before, all I wanted to do was talk to Steve andconfirm what he had told me.Between approximately 6:30 and 8:30 that morning,Yeager helped with counting the money in the cash regis-ters.Nolte denied that he had any conversation with Ortiz,Alvarez, or Franco on aisle 29 that day with regard tounion activity.About 8:30 a.m. on July 9, 1977, Yeager had a conversa-tion with Ortiz. at which time Ortiz was terminated. Alsopresent in Respondent's office were Steve Nolte and Em-mett Williams.Yeager asked Ortiz if Ortiz remembered their meetingabout 10 days earlier when they had talked about the insub-ordinate attitude of Ortiz. Ortiz indicated that he did re-member it.At first Ortiz denied that there had been a conflict on theprevious morning with Nolte, but then Ortiz did admit it.Yeager told Ortiz that "he was being terminated for insub-ordination." At that point Ortiz said something about dis-crimination and that Yeager should reprimand Billy Garvinbecause Garvin had stocked a case improperly. Yeager re-plied that Ortiz was not being fired for making a mistake.Yeager said again that Ortiz was being fired fbr insubordi-nation, just as they had discussed before.Following the meeting in Yeager's office in which Ortizwas terminated, Ortiz went to the outer office to sign histimecard. Nolte testified, "As I was going through the outeroffice, Mr. Ortiz shouted at me that he was going to kick my." Nolte said that Ortiz made the foregoingcomment in the presence of Williams, a secretary, and an-other person who was not identified.Nolte then proceeded to the supply room door whereOrtiz directed a further comment at him. Nolte testified:Yes. I had the door to the supply room open. I wasgetting out some signs to hang for an ad, and he cameout to the area where I was. He was standing, I guess,two to three, maybe four feet away from me. And herepeated his earlier threat that he was going to kick myass, and he said that I had not heard the last of him.that he was going to come back and get me.G. Company Knowledge of Union Activity After theTermination of OrtizPrior to the termination of Ortiz, Yeager did not knowanything about the activities of Ortiz, or any other individ-ual, on behalf of the Union. It was 2 days after the termina-tion of Ortiz that Yeager learned that Frank Alvarez hadbeen trying to get employees to sign union cards in thebreakroom.A seminar for the managers of certain stores of Respon-dent was held in San Antonio, Texas, sometime after thetermination of Ortiz. Yeager explained that there were ap-proximately 35 to 40 stores in Albertson's Southco chain inJuly 1977. These stores were located in four or five States.The corporate office for Albertson's Southco is located inOrlando, Florida. Yeager identified Bobby Fowler as beingthe executive vice president of Albertson's Southco.According to Yeager, he recalled seeing three letters fromthe corporate offices addressed to employees. Yeager re-called that copies of one of those letters were distributed toemployees at Respondent's Corpus Christi store sometimein the third or fourth week of July 1977. Yeager was showna copy of General Counsel Exhibit 3, and Yeager statedthat he did not know whether a copy of that particularletter was distributed to the employees at the Corpus Chri-sti store.Respondent did not hold any meetings with employeesregarding the Union during the summer of 1977.According to Nolte, his first knowledge of any union ac-tivity among the employees was acquired about I a.m. onJuly 10, 1977. At that time Nolte observed Alvarez and twoother stockers in the breakroom at the store. During theirconversation. Alvarez told Nolte that Ortiz had been amember of the Union. During their discussion of the bene-fits of the Union, Alvarez also told Nolte "that they weregoing to get me."During that discussion and on other occasions. Nolte ac-knowledged that he had told employees the following withregard to the Union: "1 personally do not care for it. I hadbeen a member of it and it didn't do anything for me."Following the termination of Ortiz, Ortiz returned to thestore on several different occasions. Nolte observed Ortizabout I a.m. or 2 a.m. on several occasions engaging indiscussions with the stockers during their breaktimes. Noltesaid that he participated in the discussion on one or two ofthose occasions. Nolte did not ask Ortiz to leave the store,because "ille wasn't disturbing anybody who was onworking time."While Ortiz was employed by Respondent, Williams hadno knowledge that Ortiz was involved with any union orwith organizing employees to form a union. Williams saidthat it was a day or two after the termination of Ortiz whenhe first heard of any union talk.While Ortiz was employed by Respondent, Leavitt hadno knowledge of Ortiz' union activities.H. Alleged Prejudice A.gainst Americans of MexicanHeritageIn connection with the allegations of paragraph 8 of theGeneral Counsel's complaint, the counsel for the GeneralCounsel questioned Franco with regard to employeesspeaking Spanish while at the store:Q. Were there any rules in the store, Mr. Franco.about employees speaking Spanish?A. No, not really, but I had heard that some em-ployees, you know, it was not allowed if you-well, ifyou would carry a conversation on with somebody elsein Spanish and there was somebody else that didn'tunderstand, you know, it would be common courtesyto speak English so they could understand. But otherthan that, if you were two guys, you know, speakingSpanish and nobody else was there. I don't rememberanybody ever saying to me personally not to speakSpanish.368 AI.HBERSON'S. INC.But I had heard that other people were told. but Idon't know for a fact bh' whom.Q. Were you ever told by any supervisors not tospeak Spanish or to tell others not to speak Spanish?A. No.Q. (By Mr. Flynn) Mr. Franco. do you rememberhaving a conversation with Mr. Emmett Williamsabout someone speaking Spanish?A. Well, yes, one time I can recall when I was work-ing in Receiving. he told me to tell one of' the foodvendors not to speak Spanish in the store when theywere bringing in merchandise or while theN were in thestore.Q. And do you know. Mr. Franco,. what Mr. Yea-ger's position was about employees speaking Spanishto each other in the store?A. No. I couldn't say for a fact. He never told meanything. whether to or not to speak Spanish.Q. Did you notice any different treatment betweenthe Mexican-Americans and the Anglos by Mr. Noltewhile you were employed at Albertson's?A. Well, not necessarily. I would say overall hetreated most of the stockers pretty heavy. I would say alittle bit too rough.Well. the majority of the night stockers are Mexican-Americans, so I don't know whether I could say' es orno on that in that regard.Q. Did Mr. Nolte argue with stockers frequentlyback and forth?A. Yes.During the redirect examination of Franco by the coun-sel for the General Counsel. the following occurred:Q. (By Mr. Flynn) Mr. Franco. did you ever men-tion anything to Mr. Nolte about the fact that his wifewas Mexican-American while you were employed atthe store?A. Yes, I did.Q. And how would that come up?A. Well, I remember one time he made a. he madesome comments at the Mexican-American guys. and atone point there he made a comment at me about mebeing Mexican-American. andQ. I don't mean to interrupt you. but what kind ofcomment?A. Well, more or less something like. I guess. I re-member him calling me a stupid Mexican one time.and I turned around and looked at him and I said."You ought to know, you are married to one."And he did not like that.Nolte denied that he was prejudiced against Americansof Mexican heritage or that he practiced discriminationagainst such persons. Nolte's wife is an American of Mvlexi-can heritage.Bill Garvin is not an American of Mexican heritage.I. Respolnent'st No-Solicitalioni RulleDuring the course of the hearing. Respondent's ruleagainst solicitation on Respondent's premises was broughtup se'veral times. During examination o Store DirectorYeager by the attorney tior Respondent. the tllowinmg tookplace:Q. What is the store's polie with regard to solicita-tionlA. On the premises?Q. On the premises.A. When it takes Ip 1an emploee's time. we lon'tallow it. whether it be solicitation or just isitir ingeneral.Q. [)oes the subject matter of the solicitation pla, arole in what action ou are going to take?A. No. If they are talking about a movie show orwhatever. we don't have time to do things like that.and if it's an employee that's on the wai to work andthe, stop and visit with someone who is alread'y work-ing. the! are still wasting one another's time.Q. How is that polic, explained to the emnploxees orhoA is that polic5 made clear to the emploecs?A. You mean do we tell them that the,'Q. That there is no solicitation on companx time.A. Well, there are signs up around the store hereand there.I)uring cross-examination of Yeager by the counsel forthe General Counsel. the following occurred:Q. Now. you testified about the solicitation rule atthe Companx. What do these signs say? You said thereare some signs all over the store.A. Theo are not all over the store. Then are in thework areas. They are up in the break room. The' areon the front doors to the store, next to the ront doors.To the effect of no solicitation for any reason on thesepremises by anyone for any reason.Q. A any time'A. At any time. I at sure.Once again the subject matter came up. during the redi-rect examination of Yeager hb the attorney for Respondent.At that point the tollowi ng took place:Q. Bx Mr. Appel) Mr. Yeager. are employees enti-tled to solicit on behalf of a charity during their breaktime?A. No.Q. During their employees are not entitled to so-licit during break time?A. Not on the premises, no. We don't even take upflowers, money for flowers and things like that.With regard to the signs posted at the store concerningsolicitation, Nolte testified as follows during his direct ex-amination by the attorne flor Respondent:Q. Are ou familiar with the signs in the store thathave been referred to previously as solicitation signs?A. Yes.Q. O. K. To your recollection what do those signssay?A. Solicitation of an purpose by any individual onthese premises is I can't think of the word the, have.I can't think of' the exact woral. I'his is hasicall\ whatit's saying is not permitted due to. to protect our le-gitimate business interest.369L1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. And where are those signs located?A. There is one by the safe. It's in the window fac-ing outside of the store. There are some, if I remembercorrectly, there are some as you go in through the twofront doors, there's some inside the glass there whereyou can see them. And there's another one at the headof the stairs where, you know, when you go up to theoffice and the restroom and break area.Q. How long have you been with Albertson's?A. Four and a half years.Q. And based on that experience, to your knowl-edge where does this solicitation rule that these signsspeak to apply?A. Engaging customers or employees on the salesfloor or on the parking lot.Q. So do they apply in the bathroom or in the breakroom?A. I don't believe so, my own personal.J. ConclusionsBased particularly upon the credited testimony of Yeagerand Nolte, I conclude that the evidence shows that Ortizwas discharged by Respondent for insubordination.The credited versions of the incidents involving Ortiz onJune 29, 1977, and July 8, 1977, reveal that it was the con-duct and behavior of Ortiz on those occasions which re-sulted in his termination by Respondent on July 9, 1977.Yeager's testimony was convincing that it was the insubor-dination of Ortiz which was the true reason for the termina-tion of Ortiz and that insubordination was not a pretext.Moreover, the testimony of Yeager, Nolte, and Williamsalso shows a lack of company knowledge of any participa-tion by Ortiz in union activities prior to the time of histermination.There s no question that Ortiz protested to both Yeagerand Nolte about the fact that a written warning was notissued to Bill Garvin for stocking mispriced merchandise.However, Nolte gave both to Ortiz and at the hearing aconvincing reason why a written warning was not given toGarvin.I conclude that a preponderance of the evidence does notestablish that either Yeager or Nolte was motivated to dis-criminate against Ortiz because of his protest regardingGarvin. Instead, I conclude, as indicated above, that thetrue reason for the termination of Ortiz was insubordina-tion.As previously set forth herein in the findings of fact, tes-timony was elicited by the attorney fbr Respondent, as wellas by the counsel for the General Counsel, with regard toRespondent's policy concerning solicitations on its prem-ises.The exact wording of Respondent's no-solicitation rulewas not revealed. However, according to Yeager, signs wereposted at the store in the breakroom, as well as in the workareas and next to the front doors. Yeager testified that thewording on Respondent's signs was "to the effect of no so-licitation for ny reason on these premises by anyone forany reason."I conclude that Respondent's no-solicitation rule is toobroad insofar as it applies to employees of Respondent whomay engage in solicitations on behalf of a labor organiza-tion during the employees' nonworking time in nonsales ornonpublic areas of Respondent's store. See McBride' of,aylor Road, 229 NLRB 795 (1977); Malrriot Corporation(Children's Inn), 223 NLRB 978 (1976): and Mervn's, 240NLRB No. 2 (1979).I am not unmindful of the fact that the evidence in thiscase reveals that Respondent's no-solicitation rule has notbeen enforced in certain cases. For example, Alvarez wasobserved talking about the Union with other employees inthe breakroom, but Nolte did not stop Alvarez from doingso. In addition, following the termination of Ortiz, he re-turned to Respondent's store on several occasions andspoke to certain employees in the early morning hours dur-ing their breaktime. Although Nolte observed Ortiz doingso, Nolte did not enforce Respondent's no-solicitation rule.In these circumstances, I conclude that Respondent has notuniformly enforced its rule against solicitation, but Respon-dent has continued to maintain its no-solicitation rule. It isRespondent's continued maintenance of its overly broadno-solicitation rule which I conclude has interfered with,restrained, and coerced employees in the exercise of theirrights under Section 7 of the Act. I conclude, therefore, thatRespondent has thereby violated Section 8(a)(1) of the Act.There is no allegation in the General Counsel's complaintwhich pertains to the maintenance of Respondent's no-so-licitation rule. Instead, counsel for the General Counselurges that Respondent's no-solicitation rule is one of the"surrounding facts" which must be considered in this case.Notwithstanding the absence of a specific allegation inthe General Counsel's complaint, I conclude that the evi-dence brought out on this record by Respondent and by theGeneral Counsel with regard to Respondent's no-solicita-tion rule warrants a finding of a violation of Section 8(a)(1)of the Act and that the matter has been "fully litigated."See the Board's Decision in Ale-xander Dawson, Inc. d/l/aAlexander's Restaurant and Lounge, 228 NLRB 165 (1977),enfd. 586 F.2d 1300 (9th Cir. 1978). In that case the Boardfound a violation of Section 8(a)(1) of the Act based uponevidence that the respondent therein had engaged in sur-veillance of its employees' union activities, although thecounsel for the General Counsel in that case had not urgedthat such a violation be fbund and, instead, had merelypresented the evidence as "background" evidence. TheBoard stated in its Decision at 165-166:We agree with the Administrative Law Judge thatthe record clearly establishes that Martin directed thesurveillance of these employees because of their unionactivities. Moreover, in our opinion. this incident issufficiently related to the subject matter of the com-plaint to justify a specific finding of a violation of Sec-tion 8(a)(1) of the Act. In this regard, we note thatRespondent's surveillance over its employees' unionactivities is part and parcel of its persistent antiunioncampaign which included the unlawful interrogation ofprospective employees, the grant of wage benefits toundercut union support, and the outright refusal tohire individuals whose background indicated potentialunion adherence. We also note that Respondent's con-duct in surveilling these employees was fully litigatedat the hearing and that Respondent had ample oppor-370 A.BERTSON'S. INC.tunity to offer, and in fact did offer, evidence on thispoint. Accordingly, we shall find this violation of theAct and provide an appropriate remedy. See (rownZellerhbach ('orporaion, 225 NLRB 911 (1976). andcases cited therein at footnote 6.In its Decision in S. Joseph Hospital East. Inc., 236NLRB 1450 (1978), the Board found an additional viola-tion of Section 8(a)(1) and (3) of the Act in that case, eventhough the matter was not specifically alleged in the Gen-eral Counsel's complaint. (See fn. 5.) The Board concludedthat the matter had been "fully litigated." The Board held:"In these circumstances, it is within the Board's authorityto remedy the violation to effectuate the purposes of theAct."In view of the examination of the witnesses with regardto Respondent's no-solicitation rule by both the attorneyfor Respondent and the counsel for the General Counsel. Iconclude that the matter has been "fully litigated" on thisrecord. In these circumstances, I find that it is appropriateto make a finding of an unfair labor practice based upon amatter which was "fully litigated" by both parties at thehearing in this proceeding.CONCI.USIONS O() LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. By maintaining a no-solicitation rule which prohibitsemployees of Respondent from engaging in solicitation onbehalf of a labor organization during the employees' non-working time in nonsales or nonpublic areas of Respon-dent's store, Respondent has interfered with, restrained.and coerced employees in the exercise of their rights guar-anteed in Section 7 of the Act, and Respondent has therebyengaged in unfair labor practices within the meaning ofSection 8(a)(l I ) of the Act.4. The unfair labor practices set forth above affect com-merce within the meaning of Section 2(6) and (7) of the Act.Ti Ri)NSince I have found that Respondent has engaged in un-fair labor practices within the meaning of Section 8(a)( I) ofthe Act, I shall recommend to the Board that Respondentbe ordered to cease and desist from engaging in those unfairlabor practices.I shall also recommend to the Board that Respondenttake certain affirmative action in order to effectuate thepolicies of the Act.(Recommended Order omitted from publication.l371